Citation Nr: 1115408	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  10-05 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial increased rating for a psychiatric disability, rated 10 percent from December 11, 2005, to March 28, 2010, and 50 percent from March 29, 2010, to the present.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right elbow disorder.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disorder.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 2000 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and assigned a 10 percent rating for PTSD, effective December 11, 2005.  A subsequent April 2010 rating decision increased the Veteran's PTSD rating to 50 percent, effective March 29, 2010.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issues of whether new and material evidence has been submitted to reopen claims for service connection for right elbow and low back disorder are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Since December 11, 2005, the day after the Veteran's discharge from active duty and the effective date of service connection, his service-connected psychiatric disability has been productive of no more than occupational and social impairment with occasional decrease in work efficiency with intermittent inability to perform occupational tasks with depression, anxiety, sleep impairment, suspiciousness, weekly panic attacks, and mild memory loss, but with otherwise satisfactory routine behavior, self-care, and normal conversation.

2.  The competent evidence of record does not present an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent periods of hospitalization due to the Veteran's service-connected psychiatric disorder so as to render impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  From December 11, 2005, to March 28, 2010, the criteria for an increased rating of 50 percent, but no higher, for a psychiatric disorder have been met.  38 U.S.C.A. § 1155 (West 202); 38 C.F.R. § 4.130, DC 9411 (2010).

2.  Since March 29, 2010, the criteria for a rating in excess of 50 percent for a psychiatric disorder have not been met.  38 U.S.C.A. § 1155 (West 202); 38 C.F.R. § 4.130, DC 9411 (2010).

3.  The criteria for referral for consideration of an increased rating for a psychiatric disorder on an extra-schedular basis have not been met.  38 C.F.R. § 3.321(b)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

The Veteran's service-connected psychiatric disorder has been evaluated under Diagnostic Code 9411, which is governed by the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  That general rating formula provides for a 10 percent disability rating where there is occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, occasional panic attacks, chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In this case, the Veteran contends that his psychiatric symptoms have warranted ratings in excess of 10 percent since December 11, 2005, the effective date of service connection, and in excess of 50 percent since March 29, 2010.  Fenderson v. West, 12 Vet. App. 119 (1999).

December 11, 2005, to March 28, 2010

From December 11, 2005, to March 28, 2010, the pertinent evidence of record consists of private psychiatric treatment records and a November 2007 VA examination report.  That evidence shows diagnoses of PTSD and depression and treatment for various psychiatric symptoms, including an exaggerated startle response, intrusive thoughts, flashbacks, sleep disturbances, nightmares, depression, irritability, impulsiveness, mood swings, bad feelings, dysphoria, attention problems, isolation, social withdrawal, and visual hallucinations.  

Additionally, the Veteran has submitted lay statements, dated prior to March 29, 2010, attesting to his feelings of guilt over the war-related death of his friend and fellow service member.  However, neither those statements nor the other pertinent evidence of record during the relevant appeals period includes any complaints or clinical findings of panic attacks, delusions or auditory hallucinations, or suicidal or homicidal ideations.  

On VA examination in November 2007, the Veteran acknowledged psychological stressors dating back to his childhood.  Nevertheless, he indicated that his current mental health problems had not developed until his period of service in Baghdad during the second Persian Gulf War.  The Veteran reported that, while on active duty, he sought treatment from a military psychiatrist and received contemporaneous diagnoses of PTSD and depression.  However, the Veteran conceded that, since his military discharge, he had not sought additional treatment for mental health problems.  

In terms of current symptoms, the Veteran complained of irritability, mood swings, feelings of detachment, sleep impairment, frequent nightmares, and intrusive thoughts when confronted with war-related photographs.  He also reported visual hallucinations, specifically seeing people who were not really there.  The Veteran rated his symptoms as mild to moderate, but emphasized that those symptoms did not all have the same severity or frequency.

With respect to his social, legal, and occupational history and current daily activities, the Veteran indicated that he was unmarried and childless.  He described his relationships with his parents and other relatives as difficult and denied having any close friendships.  However, while the Veteran acknowledged a history of physical altercations in service, he denied any current episodes of violence.  Nor did he report any history of legal problems.  Additionally, the Veteran stated that, while current unemployed, he was attending medical school and making excellent grades.  He then acknowledged a history of self-medication with alcohol, but emphasized that he had cut back on his drinking in recent months.  

On mental status examination, the Veteran displayed an anxious, hopeless, and depressed mood, a suspicious and guarded attitude, and a constricted affect.  His speech was assessed as hesitant, soft, whispered, and pressured.  He was found to be easily distracted with marked concentration deficits.  The Veteran was also noted to be uncertain about the day of the month, but able to state the correct day of the week.  In addition, he was noted to be oriented to person and place and capable of performing simple spelling and mathematical exercises.  However, while his overall intelligence and judgment were deemed within normal limits, his thought processes were found to be evasive, circumstantial, and manifested by a paucity of ideas, blocking, and a preoccupation with one or two topics.  Nevertheless, despite the Veteran's account of visual hallucinations, he did not evidence any hallucinatory or delusional behavior during the examination.  Nor did he exhibit any obsessive or ritualistic behaviors, panic attacks, homicidal or suicidal ideations, or hygiene problems. 

Based on the results of the examination and a review of the claims folder, the VA examiner diagnosed the Veteran with chronic PTSD and assigned him a Global Assessment and Functioning (GAF) score of 60.  Additionally, the VA examiner noted that the Veteran's overall symptoms were productive of moderate impairment in social, occupational, or school functioning, and that his prognosis for improvement was poor.  That VA examiner further noted that the Veteran's psychiatric symptoms interfered with his ability to pay his bills at times, but added that, with his mother's help, he remained capable of managing his financial affairs.

The record thereafter shows that, in April 2009, a private internal medicine specialist submitted a written statement indicating that he had treated the Veteran for several years for depression, anxiety, and Iraq War-related flashbacks.  The private physician noted that, despite the prescription of anti-anxiety and mood-enhancing drugs, the Veteran's PTSD and depression remained chronic and quite incapacitating, particularly in combination with his nonservice-connected physical disabilities.

The Veteran was assigned a GAF score of 60 at the time of his November 2007 VA examination.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995), 60 Fed. Reg. 43186 (1995).

Under DSM-IV, a GAF score of 51-60 generally indicates moderate symptoms (flat affect and circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or coworkers).  

The Board finds that the Veteran's assigned GAF score, together with the other pertinent clinical and lay evidence of record, indicates that, from the date of service connection up through March 28, 2010, his overall psychiatric symptoms were moderate to moderately severe in nature.  In so finding, the Board considers it significant that the November 2007 VA examiner expressly determined that the Veteran's PTSD was productive of moderate social, occupational, or school impairment, and that his prognosis for improvement was poor.  Additionally, that VA examiner found that the Veteran displayed a constricted affect, pressured speech, a limited orientation to time, marked attention and concentration deficits, and an evasive, circumstantial thought processes.  The Board finds that the VA examiner's findings and the subsequent statement of the private treating physician regarding the Veteran's chronic and frequently incapacitating PTSD and depression, collectively demonstrate occupational and social impairment with reduced reliability and productivity due to various symptoms, as required for a 50 percent rating under Diagnostic Code 9411.

With respect to whether the Veteran's disability warranted more than a 50 percent disability rating, the Board finds that the preponderance of the evidence from December 11, 2005, to March 28, 2010, weighs against such a finding.  Although the Veteran was unemployed during that period, that was due to his enrollment in medical school where, by his own admission, he enjoyed considerable success.  Additionally, while cognizant of the April 2009 private treating physician's findings of significant social and occupational impairment, the Board notes that treating specialist also determined that the Veteran's overall functional limitations were attributable, at least in part, to his nonservice-connected physical disabilities.  

The Board recognizes that, at the time of his November 2007 VA examination, the Veteran complained of seeing people who were not there.  He is competent, as a lay person, to report such symptoms of which he had personal knowledge, and his statements in that regard must be considered credible.  Layno v. Brown, 6 Vet. App. 465 (1994).  Nevertheless, the Board considers it significant that the Veteran's contemporaneous mental status examination was negative for any visual or auditory hallucinations, delusions, homicidal or suicidal ideation, or other psychotic symptoms.  

Moreover, while the Veteran reported a lack of friends and problems interacting with his relatives, the record during the relevant appeals period showed that he remained in contact with his family and attended medical school classes.  Thus, he did not completely isolate himself.  Furthermore, despite the Veteran's reports of physical altercations in service, he did not allege, and the record did not otherwise show, any episodes of violence during the relevant appeals period.  Nor was he shown to have any obsessional rituals that interfered with routine activities, speech that was intermittently illogical or obscure, panic attacks, memory loss of his own name or that of relatives, or neglect of personal hygiene.  Additionally, while the Veteran was found to require some assistance with daily living activities, he continued to appear capable of managing his own financial affairs, albeit at times with his mother's assistance.  

The aforementioned lay and clinical findings collectively indicate that, from December 11, 2005, to March 28, 2010, the Veteran was not seriously occupationally and socially impaired to the extent that a rating in excess of 50 percent was warranted.

Accordingly, the Board finds that the Veteran's service-connected psychiatric disorder met the criteria for rating of 50 percent, but no higher, during the period from December 11, 2005, to March 28, 2010.  The preponderance of the evidence is against a finding that any higher rating is warranted during that period.  38 U.S.C.A. § 5107(b) (West 2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

March 29, 2010 to the Present

Since March 29, 2010, the pertinent evidence consists exclusively of a report of a VA examination conducted in March 2010.  At that time, the Veteran asserted that he continued to suffer from the same psychiatric symptoms noted at his prior VA examination.  He also reported a recent increase in his combat-related nightmares.  Additionally, the Veteran asserted that he suffered from an anxiety-related smoking habit, death wishes, and suicidal ideations, none of which he had previously disclosed.  However, the Veteran did not indicate that his overall psychiatric symptoms had worsened since his prior VA examination.

In terms of social and occupational functioning, the Veteran indicated that he had recently taken off four months from medical school because he had been unable to tolerate the pressure of his studies.  However, he reported that he planned to resume his education and graduate the following year.  Nevertheless, the Veteran acknowledged that his service-connected psychiatric symptoms interfered with his education, adding that he had initially postponed his mental treatment because he wanted to finish his studies, but now realized that he needed help if he wanted to finish what he started.  The Veteran further stated that he remained single with practically no friends, and that he lived with his mother and stepfather when he was not in school.  He continued to deny any history of legal problems and indicated that his prior struggles with alcohol abuse had resolved.

On mental status examination, the Veteran exhibited a constricted affect and a depressed mood.  He also displayed an initially serious, almost hostile, attitude, which became overtly tearful as the examination progressed.  As on the previous examination, the Veteran manifested a preoccupation with one or two topics of interest.  However, he no longer demonstrated any overt attention or concentration deficits or impaired orientation to time.  Nor did he report or exhibit any visual or auditory hallucinations, delusions, or other psychotic tendencies.  Additionally, while the Veteran continued to allege prior episodes of violence, he did not report or exhibit any current homicidal tendencies, panic attacks, obsessive or ritualistic behavior, hygiene problems, or memory or other cognitive impairment.  

Based on the results of the examination, the VA examiner confirmed the Veteran's prior diagnoses of PTSD and depression and assigned him a GAF score of 55.  That examiner further noted that the Veteran's psychiatric symptoms did not prevent him from managing his financial affairs.  He was subsequently assigned a 50 percent rating, effective the date of the March 2010 examination.  

In a May 2010 supplemental statement of the case, the RO set forth the relevant diagnostic criteria for why a rating of 50 percent, but no higher, was warranted for the Veteran's service-connected psychiatric disorder.  Additionally, the RO requested that the Veteran submit any additional evidence in his possession in support of his claim or provide information that would enable VA to obtain such evidence on his behalf.  However, the Veteran did not respond to that request.  Consequently, any additional evidence that might have been elicited in support of the Veteran's increased rating claim was not obtained because of his inability or unwillingness to cooperate.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Board finds that the March 2010 VA examination report, the only pertinent evidence within the relevant appeals period, indicates that the Veteran's overall level of psychiatric impairment does not warrant a current rating greater than 50 percent.  The Board acknowledges that, on his March 2010 VA examination, the Veteran asserted that his nightmares had increased in frequency and complained of certain symptoms, including suicidal ideation and anxiety-induced smoking, which he had not reported at his November 2007 examination.  In contrast with that prior examination, however, the Veteran did not report any history of visual hallucinations and none were shown on clinical evaluation.  Moreover, the March 2010 VA examiner determined that, with respect to attention span, concentration, orientation to time, the Veteran demonstrated improvement relative to his prior examination, thus indicating that all of his psychiatric symptoms have not gotten worse and some have improved.

The March 2010 VA examiner assessed the Veteran with a GAF score of 55.  While lower than his previous GAF of 60, that score still denotes psychiatric symptoms that are no more than moderate to moderately severe in nature.  The Board observes that the emphasis in psychiatric ratings is not solely on social impairment, but rather includes an evaluation of how the mental disorder interferes with the ability to work.  38 C.F.R. §  4.126 (2010).  

Here, the record shows that the Veteran has not been gainfully employed since the date of service connection.  Additionally, the Board is mindful of the Veteran's statements, noted on his most recent VA examination, that his mental health problems have interfered with his ability to study and caused him to take time off from medical school.  Nevertheless, the Board observes that the Veteran, by his own account, has remained on course to graduate and, presumably, commence a career in medicine.  Moreover, while complaining about his single status and lack of friends, he has expressly acknowledged that, when not attending classes, he lives with his mother and stepfather and, thus, does not completely isolate himself.  Further, the Veteran has indicated that he continues to avoid legal problems and to refrain from abusing alcohol.  Also, in the most recent VA examiner's opinion, the Veteran has remained capable of managing his own financial affairs.  Those lay assertions and objective findings collectively demonstrate that, since March 29, 2010, the Veteran's service-connected psychiatric problems have not been productive of severe occupational and social impairment warranting a rating in excess of 50 percent.

The Board finds that the evidence of record does not show that the Veteran's overall level of psychiatric impairment has worsened since his most recent March 2010 VA examination such that any higher rating is warranted.  Accordingly, the Board finds that an additional VA examination is not warranted with respect to this claim.  

Even assuming, without conceding, that the Veteran's overall psychiatric symptoms did worsen during the pendency of this appeal, the competent evidence still does not show that his service-connected psychiatric met the diagnostic criteria for a 70 percent rating at any time since the date of service connection.  Indeed, there is no indication that the Veteran's PTSD, depression, and related symptoms have been manifested by memory loss of his own name or that of relatives, obsessional rituals; intermittently illogical, obscure, or irrelevant speech; near-continuous panic attacks, or spatial disorientation.  Additionally, notwithstanding the Veteran's reports of occasional suicidal ideation and past physical altercations, he has not been found to exhibit active suicidal or homicidal intent or impaired impulse control manifested by unprovoked irritability with periods of violence.  Nor has he displayed any signs of visual or auditory hallucinations or delusions, or other forms of psychotic behavior. 

For the foregoing reasons, the Board finds that the evidence as a whole since March 29, 2010, demonstrates occupational and social impairment with reduced reliability and productivity due to various symptoms, consistent with the Veteran's currently assigned 50 percent rating.  However, the Veteran has not manifested serious occupational and social impairment during the relevant time period.  Nor has he demonstrated enough of the criteria for a higher rating to warrant an increase.  Rather, his overall level of psychiatric impairment has fallen at most within the range for which a 50 percent disability rating is warranted.

In sum, the Board finds that the evidence of record shows that the Veteran's PTSD has consistently warranted a rating of 50 percent since December 11, 2005, the day following the Veteran's discharge from service and the effective date of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  All reasonable doubt has been resolved in favor the Veteran in making this decision.  The preponderance of the evidence is against the assignment of any higher ratings.  38 U.S.C.A. § 5107(b) (West 2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The above determinations are based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2010).  However, the regulations also provide for exceptional cases involving compensation.  Ratings shall be based, as far as practicable, upon the average impairments of earning capacity with the additional proviso that VA shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice to the exceptional case where the scheduler evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  However, the Board finds in this case that the regular schedular standards are not inadequate.

While cognizant that the Veteran has not been gainfully employed since the date of service connection, the Board observes that this is mainly on account of his enrollment in medical school.  Moreover, although the Veteran has reported taking time off from his studies due to his psychiatric problems, he has indicated that he still intends to graduate and begin a medical career.  Further, while the private physician has commented on the incapacitating effects of the Veteran's PTSD and depression, that physician has also maintained that the Veteran's problems are due, in part, to other physical disabilities for which he is not service connected.  Additionally, the other evidence of record does not demonstrate that the Veteran's service-connected psychiatric problems have resulted in marked interference with employment beyond that envisioned by the schedular rating already assigned.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155 (West 2002). Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).

In this case, the competent evidence of record does not show frequent, or any, hospitalizations due to the Veteran's psychiatric symptoms.  Nor does the evidence indicate that the Veteran's service-connected psychiatric disorder otherwise results in marked functional impairment to a degree beyond that addressed by VA's Rating Schedule.  Accordingly, the Board finds that any degree of impairment associated with that disorder is already contemplated by the applicable schedular criteria.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (disability rating is recognition that industrial capabilities are impaired).  In light of the above, the Board finds that remand for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

Duties to Notify and Assist the Appellant

The Veteran's claim for an increased initial rating for a psychiatric disorder arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds that VA satisfied its duties to notify the Veteran with respect to that claim.

As to VA's duty to assist, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Additionally, VA has obtained multiple VA medical examinations with respect to the Veteran's claim.  Thus, the Board finds that additional development is unnecessary with respect to the Veteran's claim and that VA has fully satisfied both the notice and duty to assist provisions of the law.





ORDER

For the period from December 11, 2005, to March 28, 2010, an initial increased rating of 50 percent, but not higher, for a psychiatric disorder is granted.

Since March 29, 2010, a rating higher than 50 percent for a psychiatric disorder is denied. 


REMAND

Although the Board regrets the delay, further development is needed prior to the disposition of the Veteran's application to reopen his previously denied claims for service connection for right elbow and low back disabilities.  

The RO issued a June 2009 rating decision declining to reopen the Veteran's previously denied claims for service connection for right elbow and low back disabilities.  Thereafter, in a January 2010 Form 9, Appeal to Board of Veterans' Appeals, perfecting the appeal of his psychiatric claim, the Veteran asserted that pertinent private medical evidence was not of record at the time his right elbow and low back claims were adjudicated.  He submitted medical records from his private physician, which specifically addressed the right elbow and low back disabilities and indicated that they were related to his service-connected psychiatric disorder.

The Board considers the Veteran's January 2010 statement, and the accompanying medical evidence, to be tantamount to a timely notice of disagreement regarding his right elbow and low back claims.  38 C.F.R. §§ 20.201, 20.302; Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002) (a notice of disagreement need only express the Veteran's disagreement with a decision, not contain any predetermined or magic words or phrases).  The RO has not yet issued a statement of the case addressing whether new and material evidence has been submitted to reopen the Veteran's claims for service connection for right elbow and low back disabilities.  
Accordingly, the Board finds that a remand is necessary in order to ensure due process and afford this pro se Veteran every consideration with respect to his right elbow and low back claims.  As the Veteran has submitted evidence suggesting a relationship between his right elbow and low back disabilities and his service-connected psychiatric disorder, the Board finds that the RO should issue a statement of the case that addresses the theory of secondary service connection.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (VA is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case that addresses the issues of whether new and material evidence has been submitted to reopen the Veteran's claims for right elbow and low back disabilities.  That statement of the case should specifically address the medical evidence that the Veteran has submitted alleging a relationship between his right elbow and low back disabilities and his service-connected psychiatric disorder.  Additionally, that statement of the case should inform the Veteran of his appeal rights and that he must perfect an appeal if he desires appellate review of those issues.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


